DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recite the limitation “the resin solids” in line 2.  “resin solids” is not cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “resin solids”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Betzig et al (PG-PUB US 2018/0334587) in view of Miyazoe et al (U.S. 5,432,233).
Regarding claim 1, Betzig et al disclose an electrodepositable coating composition (ABSTRACT & paragraph [0059]). The electrodepositable coating composition comprising an epoxy functional component and a siloxane functional component having a reactive hardener (i.e. a film forming polymer & a silicone based curing agent, paragraphs [0016], [0020] & [0024]). 
Betzig does not teach the coating composition having an ionic salt containing silicone based film forming polymer. However, Miyazoe et al disclose a coating composition (ABSTARCT). Miyazoe teaches that the composition comprises a hydroxyl and carboxyl group containing silicone polymer (i.e. an ionic salt containing silicone polymer), a carboxyl & carboxylate group containing polymer, and a hydroxyl & epoxy group containing polymer, wherein the polymers react with each other to cross-link during the curing (col. 1, line 63- col. 2, line 23 & col. 8, line 50-56).   Miyazoe further indicates that provision of the silicone polymer increases an extensibility of the coating and provides excellent mar resistance to the coating (col. 9, line 1-6). 
Therefore, it would be obvious for one having ordinary skill in the art to include a hydroxyl and carboxyl group containing silicone polymer as suggested by Miyazoe in order to improve mar resistance to the electrodepositable coating of Betzig with reasonable expectation of success.
Regarding claim 17, Miyazoe teaches that the amount of silicone polymer is in a range of 5% to 50% by weight (col. 8, line 30-35). 
Regarding claim 18. Betzig teaches that the polysiloxane resin is in a range of 3% to 30% by weight (paragraph [0035]).
Regarding claims 20-21, Betzig teaches that the electrodepositable coating composition is deposited on a substrate (paragraphs [0063] – [0065]). Miyazoe teaches that the composition is applied to a substrate to form a cured layer (col. 15, line 19-32).
Claims 1, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Betzig et al (PG-PUB US 2018/0334587) in view of Miyazoe et al (U.S. 5,432,233).
Regarding claim 1, Betzig et al disclose an electrodepositable coating composition (ABSTRACT & paragraph [0059]). The electrodepositable coating composition comprising an epoxy functional component and a siloxane functional component having a reactive hardener (i.e. a film forming polymer & a silicone based curing agent, paragraphs [0016], [0020] & [0024]). 
Betzig does not teach the coating composition having an ionic salt containing silicone based film forming polymer. However, Dershem discloses an electrodepositable coating composition and a method of coating the same (ABSTARCT & paragraph [0117]). Dershem teaches that the electrodepositable coating composition comprises a functionalized siloxane compound having formulate I – X (i.e. an ionic salt containing silicone polymer) and a thermosetting resin, wherein the epoxy group in the thermosetting reacts with the functionalized siloxane (paragraphs [00345], [0035], [0083], & [0104]).   Dershem further indicates that the functionalized siloxane compound can help to anchor the coating composition on the surfaces and provide protection to the surfaces exposed to the elements (paragraphs [0082], & [0102] – [0103]). 
Therefore, it would be obvious for one having ordinary skill in the art to include a functionalized siloxane compounds as suggested by Dershem in order to improve bonding the electrodepositable coating of Betzig to surfaces and provide protection to the surfaces with reasonable expectation of success.
Regarding claim 19, Betzig teaches that the electrodepositable coating composition is deposited on a substrate (paragraphs [0059], [0063] – [0065]).  Dershem teaches to apply the coating composition on a surface using electrophoretic coating technique and cure the applied coating material (paragraph [0117] & Examples).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1, and 17-21 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795